Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered May 23, 1996, convicting him of robbery in the first degree and menacing in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the trial court should have charged the jury on the affirmative defense to robbery in the first degree under Penal Law § 160.15 (4) is unpreserved for appellate review (see, CPL 470.05 [2]; People v Cona, 49 NY2d 26; People v Lewis, 203 AD2d 389) and we decline to review the issue in the exercise of our interest of justice jurisdiction. O’Brien, J. P., Sullivan, Pizzuto and Florio, JJ., concur.